ALMON, Justice.
We granted certiorari to the Court of Civil Appeals to determine whether alimony could be garnished. We concluded in Andrews v. City National Bank of Birmingham, Ala., 349 So.2d 1 (1977), decided today, that alimony may be garnished. The facts in this case are substantially the same as those in Andrews except that the debt here was contracted prior to the divorce. This factual distinction is without significance.
The judgment of the Court of Civil Appeals is reversed on the authority of Andrews, supra, and the cause is remanded.
REVERSED AND REMANDED.
TOLBERT, C. J., and BLOODWORTH, FAULKNER, SHORES, EMBRY and BEATTY, JJ., concur.
MADDOX and JONES, JJ., dissent.